Citation Nr: 0501232	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-18 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of left great 
toe injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from July 1959 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

In November 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing held at 
the North Little Rock, Arkansas, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and the 
claimant's representative, if any, concerning certain aspects 
of claim development.  Specifically, upon receipt of a 
complete or substantially complete application, VA must 
notify the claimant and the claimant's representative, if 
any, of any information or lay or medical evidence not 
previously provided that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a).  The notice should indicate 
what information VA will attempt to obtain on the claimant's 
behalf.  Id.  

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The record does not 
contain a letter notifying the veteran of the requirements of 
the VCAA.  Therefore, a remand to the RO is required in order 
to correct this deficiency.  

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The Board notes that the 
veteran's April 1963 discharge examination recorded 
complaints of a painful joint of the left great toe.  During 
service, the veteran underwent surgery in April 1962 for 
cellulitis without lymphangitis, dorsum of the left foot.  In 
August 1962 the veteran was also diagnosed with a sprain; he 
was exhibiting tenderness and swelling over the left distal 
first and second metatarsals and proximal phalanges.  

Additionally, the veteran received treatment in October 1962 
for a sprained left foot; he was exhibiting tenderness over 
the second left distal metatarsal area.  In December 1962 he 
also complained of discomfort in the medial aspect of the 
left foot.  The veteran submitted his claim in October 2001 
attesting that he would receive surgery in October 2001 on 
his toe.  The veteran also submitted a January 2002 statement 
from a private physician asserting that the veteran has a 
painful bunion with arthritic changes of the left great toe 
and that "the most common cause of great toe joint pain is 
hallux abductovalgus or bunion condition." In light of the 
aforementioned, the Board finds a VA medical examination, as 
to whether the veteran's current left great toe disorder is 
related to service, is necessary.

Accordingly, the case is REMANDED for the following action:

1.	The RO should notify the veteran of 
the 
requirements of the VCAA, including 
notification to the veteran of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate his claim, and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  

2.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request copies of 
the records of any evaluation or 
treatment, VA or private, he has received 
for residuals of left great toe injury, 
including any October 2001 surgery 
records.  All records so received should 
be associated with the claims folder.

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to receive an orthopedic 
examination of the veteran's left great 
toe to determine the nature and etiology 
of his current left great toe disability.  
The claims folder must be made available 
to the VA medical examiner for review of 
the relevant documents in the claims file 
in conjunction with the examination.  

A written opinion regarding the etiology 
of the veteran's left great toe disorder, 
with a complete rationale must be 
provided.  The examining orthopedic 
physician should answer the following 
questions:  

1) What is the most likely etiology 
of the veteran's current left great 
toe disorder? 

ii) What is the most likely date of 
onset of the veteran's left great 
toe disorder? 
 
iii) Is it at least as likely as not 
that the veteran's currently 
diagnosed left great toe disorder is 
etiologically related to any injury 
or disease in service?  

5.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




